Citation Nr: 0723628	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision denying reopening the 
veteran's claim for entitlement to service connection for a 
right knee disability claimed as secondary to a left ankle 
disability.  The claim was reopened and remanded by the Board 
in a June 2004 decision and it was again remanded by the 
Board in February 2006 in order to comply with the first 
remand.  The further development requested in the June 2004 
and February 2006 remands has now taken place and the case 
has now been returned to the Board for further appellate 
consideration.


FINDING OF FACT

A right knee disability was not present in service or 
manifested within one year of separation from service, nor 
was it caused by or aggravated by any service-connected 
disabilities.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated during the veteran's active military service, may 
not be presumed to have been incurred therein, and was not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA satisfied all but the last of the 
required elements in an August 2002 letter.  This defective 
notice was followed by a complete notification letter issued 
in November 2004 and by the later issuance of an August 2005 
and a September 2006 supplemental statement of the case.  The 
appellant has been provided the appropriate notice prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records, 
as well as affording the veteran several VA examinations 
regarding his claim.  There does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Entitlement to Service Connection

The veteran claims that his right knee disability is related 
to his service-connected left ankle disability which resulted 
from an injury incurred in service.

The veteran is service-connected for residuals of a left 
ankle fracture, noncompensable from June 1991 and rated as 10 
percent disabling as of May 1999.  Also notable is the fact 
that the veteran is service-connected for a left knee 
disability which is rated as 10 percent disabling from August 
2002.

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  Certain chronic diseases, to include 
arthritis, may be presumed to have been incurred in service 
if manifested to a degree of 10 percent or more within one 
year of service separation, the absence of any evidence of 
the disability in service notwithstanding.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted as 
secondary to any service-connected disability when the 
evidence shows the disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate no complaints 
or treatment regarding the veteran's right knee.  The 
veteran's post-service medical records indicate complaints 
regarding pain in both knees, more in the left than in the 
right.  However, complaints regarding right knee pain are of 
record and x-rays taken revealed mild osteoarthritis in 
January 1997.  Complaints of knee pain are contained in the 
remainder of the veteran's VA treatment records from this 
date forward.  

The veteran underwent a VA examination regarding the nature 
and etiology of his right knee disability in January 2005.  
At this time the veteran was diagnosed as having mild 
osteoarthritis in the right knee.  The examiner concluded by 
stating that "I do not believe that the problems in his 
right knee are the result of his left knee, the military 
service or his back."

The veteran underwent a second VA examination regarding the 
nature and etiology of his right knee disability in March 
2006.  The examiner diagnosed the veteran as having 
"mild/early osteoarthritis, right knee."  The examiner also 
discussed specifically why his opinion was that the veteran's 
right knee disability was not related to service, to the 
veteran's service-connected left ankle disability, or to the 
veteran's service-connected left knee disability.  The 
examiner stated, "It is my opinion that the condition of the 
right knee is not being caused by the 1979 injury to his left 
ankle.  I do not believe the injury to his left ankle is 
responsible for the condition of his left knee and I do not 
believe the condition of the right knee is caused by the 
condition of the left knee.  Service records indicate he was 
being treated for his left knee before he hurt his ankle.  
From a medical standpoint one would not expect an injured 
left ankle, even when severe, to cause problems with the 
right knee - it just does not work that way.  Therefore, the 
mild arthritis of the right knee is not caused by or result 
of injury to the left ankle."

All medical opinions of record fail to relate the veteran's 
current right knee disability to anything in service or to 
any service-connected disabilities.  In fact, the two VA 
examinations conducted resulted in negative nexus opinions 
regarding the relation of the veteran's right knee disability 
to service or to service-connected disabilities.

While the veteran may sincerely believe that he has a right 
knee disability as secondary to service-connected 
disabilities or related to service itself, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence 
establishes that the veteran currently does not have a right 
knee disability that was either caused by or aggravated by 
service-connected disabilities or 


otherwise related to service.  As the preponderance of the 
evidence, is against the claim, there is no reasonable doubt 
to be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to a left ankle disability, 
is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


